Exhibit 10.2
AGREEMENT


This AGREEMENT (this “Agreement”) is entered into and is effective this 29th day
of May, 2012, respecting the rights and obligations of the following parties
(each, a “Party”, and collectively, the “Parties”):


 
1.
Estate of Jean Levy, Jay Levy executor (the “Levy Estate”);

 
2.
The Jaynjean Levy Family Limited Partnership (the “Partnership”);

 
3.
Warren P. Levy (“Warren Levy”);

 
4.
Ronald S. Levy (“Ron Levy” and, together with the Levy Estate, the Partnership
and Warren Levy, collectively, the “Levy Parties”);

 
5.
Unigene Laboratories, Inc., a Delaware corporation (the “Company”); and

 
6.
Solely for purposes of Sections 1.4, 2.2, 2.4, 2.7, 2.8, 3.3, 4.5 and 4.10,
Victory Park Capital Advisors, LLC, Victory Park Credit Opportunities Master
Fund, Ltd., VPC Fund II, LP, VPC Fund II (Cayman), LP, VPC Intermediate Fund II
(Cayman), LP, and Victory Park Management, LLC (each, a “Victory Park Party” and
collectively, the “Victory Park Parties”).



Capitalized terms shall have the meanings ascribed to them in the Settlement
Agreement (as defined below) and this Agreement, unless otherwise indicated.


RECITALS


A.           WHEREAS, on March 17, 2010, the Company executed in favor of the
Partnership that certain Second Amended and Restated Secured Promissory Note in
the original principal amount of $7,418,803 (the “Partnership Note”) and the
Company executed in favor of the Levy Estate the Second Amended and Restated
Secured Promissory Note in the original principal amount of $8,318,714 (the
“Estate Note” and, together with the Partnership Note, the "Notes");
 
B.           WHEREAS, Ron Levy and Warren Levy allege certain claims arising out
of their prior employment by the Company;
 
C.           WHEREAS, the Parties entered into that certain Settlement and
Release Agreement and Amendments, dated March 10, 2011 (the “Settlement
Agreement”) which modified the Company’s obligations to the Levy Parties;
 
D.           WHEREAS, pursuant to the terms of the Settlement Agreement, the
Company is obligated to pay to one or more of the Levy Parties certain amounts
commencing on May 11, 2012 and desires to amend such obligations; and
 
E.           WHEREAS, the Levy Parties are willing to (x) postpone certain of
the obligations of the Company to the Levy Parties until the earlier of (i) the
Funding Date (as defined herein) and (ii) September 30, 2012 (the “Supplemental
Settlement Termination Date”), upon the terms and conditions set forth herein
and (y) provide a release of certain of their claims upon the satisfaction of
the Conditions to Effectiveness.
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT


NOW THEREFORE, in consideration of the promises and covenants herein contained,
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties agree
as follows:


1.             POSTPONEMENT OF COMPANY OBLIGATIONS.


1.1           Except with respect to the Interim Payments (as defined below) to
be made pursuant to Section 3.1.2 of this Agreement, the Levy Parties hereby
agree that the obligations of the Company to make payments to the Levy Parties
pursuant to Section 2.1.3 of the Settlement Agreement shall be deferred until
the Supplemental Settlement Termination Date, unless the Funding Date shall have
first occurred, in which case such payments shall be waived as set forth herein.


1.2           If the Company shall fail to make the Interim Payments when due or
in the event that the representations or warranties of the Company made below
shall prove to be untrue in any material respect, or  if the Company shall have
received prior to the Funding Date a written offer or written expression of
interest with respect to a transaction or series of related transactions
contemplating the purchase, sale, transfer or other disposition of all or a
controlling portion of the Company’s equity securities or all or a material
portion of the Company’s assets (whether by merger, consolidation, business
combination, license, tender or exchange offer or otherwise) for aggregate
consideration in excess of $80,000,000, the Levy Parties may terminate this
Agreement upon written notice to the Company.


1.3           If the Conditions to Effectiveness including the delivery to the
Levy Parties of the Settlement Deliverables shall not have been satisfied  on or
before the Supplemental Settlement Termination Date or if the Levy Parties have
terminated this Agreement under Section 1.2, all payments then or previously
payable (and not previously paid) under the Settlement Agreement through and
including the Supplemental Settlement Termination Date (less the Interim
Payments (as defined below) received by the Levy Parties) shall be immediately
due and payable as of the Supplemental Settlement Termination Date and this
Agreement shall be terminated and otherwise be of no force and effect (other
than as set forth in Section 1.1).  In such event, the payments of the May 29
and June 29, 2012 Interim Payments pursuant to Section 3.1.2 of this Agreement
shall constitute payment of the May 11 and June 11, 2012 payment obligations,
respectively, required pursuant to Section 2.1.3(a) of the Settlement
Agreement.   For the avoidance of doubt, if such termination shall occur then no
release of any of the Levy Claims (as hereafter defined) shall have occurred and
all the rights of the Levy Parties that existed under the Settlement Agreement,
the Notes and with respect to their prior employment shall remain in full force
and effect as if this Agreement had not been entered into by them (other than
there shall be a credit against any such claim by the amount of any Interim
Payments actually made).
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Notwithstanding the foregoing, any and all payments on account of
any of the Notes, except the payments described in Section 3.1 hereof, shall
remain subject to the terms and conditions of that certain Affiliate
Subordination Agreement (as defined in the Amended and Restated Financing
Agreement) and that certain Reaffirmation of Affiliate Subordination Agreement
dated as of March 17, 2010, and as amended by that certain letter dated March
16, 2011 from Victory Park Management LLC regarding “Consent and Amendment.”  In
connection with the foregoing, no such payments shall be made to any Levy Party
unless same could be made in accordance with the terms of such Affiliate
Subordination Agreement (as so reaffirmed and amended) assuming same constituted
“Permitted Subordinated Debt Payments” thereunder; provided, however, that any
payments made in accordance with this Agreement are deemed “Permitted
Subordinated Debt Payments,” and the Victory Park Parties hereby consent to all
such payments.


2.             RELEASES .
 
2.1           Effective on the Funding Date and subject to the satisfaction of
the conditions set forth in Section 3.1, each of the Levy Parties, for
itself/himself and on behalf of each of their respective partners, affiliates,
heirs, executors, personal representatives, administrators, successors, assigns,
spouses and predecessors, unconditionally and irrevocably releases and forever
discharges (a) the Company, (b) all direct and indirect parents, subsidiaries,
affiliates, units, divisions, successors, assigns and predecessors of the
Company, and all of their respective past, current and future employees,
directors, officers, controlling persons, owners, stockholders, attorneys,
agents and representatives, in their individual and official capacities, (c) the
Company's and any affiliated entity's insurers, (d) the Company's and any
affiliated entity's past, present and future employee benefit plans, as well as,
the administrators, fiduciaries, affiliates, trustees, insurers and otherwise of
all such plans, and (e) all persons, corporations or other entities acting by,
through, under or in concert with any of them or that might be claimed to be
jointly or severally liable with them (collectively, the “Company Parties”),
from all Levy Released Claims.  “Levy Released Claims” means all claims, rights,
demands, suits, actions, causes of action, debts, sums of money, accounts,
bills, promises, covenants, losses, costs, damages, liabilities, judgments,
taxes, attorneys' fees and costs, and expenses of any kind or nature, whether
known or unknown, in law or in equity, liquidated or unliquidated, contingent or
matured, whether arising in tort, contract or otherwise that the Levy Parties
have or ever have had based on anything that has happened from the beginning of
time until the Funding Date, including but not limited to claims that relate in
any way to, or arise out of or in connection with, the Deferred Comp, the Total
Severance Payments, the Total Vacation Pay, the Notes, the Settlement Agreement,
the Levy Security Agreements, the Installments and otherwise under the Levy
Agreements or otherwise, other than the Levy Excluded Claims.  The “Levy
Excluded Claims” means all rights and claims of the Levy Parties against any
Company Parties (i) regarding health benefits under COBRA and reimbursement of
medical expenses pursuant to the health benefits plans in which Ron Levy (and
family members) and Warren Levy (and family members) are or may become enrolled
pursuant to COBRA, (ii) arising after the Funding Date, (iii) under this
Agreement, (iv) to control the investment of and to receive distributions of the
previously funded Deferred Comp (including rights under the Rabbi Trust
Agreements); (v) as holders of shares in the Company or options to purchase such
shares (subject to the limitations in the next sentence); and (vi) the rights
under the Employment Agreements, as modified by this Agreement, as expressly set
forth in Section 4.1.1, below. In addition, effective on the Funding Date and
subject to the satisfaction of the conditions set forth in Section 3.1, each
Levy Party covenants not to file, initiate, investigate, support, prosecute,
participate in or otherwise pursue (or solicit any other party to file,
initiate, investigate, support, prosecute, participate in or otherwise pursue)
any lawsuit, litigation, claim, regulatory proceeding or cause of action of any
kind or nature whatsoever, as a holder of shares in the Company or options to
purchase such shares, based on anything that has happened from the beginning of
time until the Funding Date, including, without limitation, any claims related
to breach of duty, (each, a “Shareholder Claim”) against any of the Company
Parties; provided that solely in the event that one or more holders of shares in
the Company or options to purchase such shares, other than any Levy Party,
initiates a Shareholder Claim without solicitation by any Levy Party, it shall
not be a violation of this provision for any Levy Party to testify as a witness
if legally compelled to do so, to become a member of a class certified in such
an action, or to participate in any recovery as a holder of shares in the
Company or options to purchase such shares on a pro rata basis in accordance
with their ownership of the shares in the Company or options to purchase such
shares.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Effective on the Funding Date and subject to the satisfaction of
the conditions set forth in Section 3.1, each of the Levy Parties and Company,
for itself/himself and on behalf of each of their respective partners,
affiliates, heirs, executors, personal representatives, administrators,
successors, assigns, spouses and predecessors, unconditionally and irrevocably
releases and forever discharges (a) each Victory Park Party, (b) all direct and
indirect parents, subsidiaries, affiliates, units, divisions, successors,
assigns and predecessors of each Victory Park Party, and all of their respective
past, current and future employees, directors, officers, managers, controlling
persons, owners, stockholders, attorneys, agents and representatives, in their
individual and official capacities, (c) each Victory Park Party’s and any
affiliated entity's insurers, (d) each Victory Park Party and any affiliated
entity's past, present and future employee benefit plans, as well as, the
administrators, fiduciaries, affiliates, trustees, insurers and otherwise of all
such plans, and (e) all persons, corporations or other entities acting by,
through, under or in concert with any of them or that might be claimed to be
jointly or severally liable with them (collectively, the “Victory Park Released
Parties”), from all Released Claims.  “Released Claims” means all claims,
rights, demands, suits, actions, causes of action, debts, sums of money,
accounts, bills, promises, covenants, losses, costs, damages, liabilities,
judgments, taxes, attorneys' fees and costs, and expenses of any kind or nature,
whether known or unknown, in law or in equity, liquidated or unliquidated,
contingent or matured, whether arising in tort, contract or otherwise that the
Levy Parties and/or the Company have or ever have had based on anything that has
happened from the beginning of time until the Funding Date, including but not
limited to claims that relate in any way to, or arise out of or in connection
with, any agreement, document or instrument entered into by a Levy Party and/or
the Company, on the one hand, and any of the Victory Park Released Parties, on
the other hand, other than the Victory Park Excluded Claims.  The “Victory Park
Excluded Claims” means all rights and claims, if any, of the Levy Parties
against any Victory Park Parties (i) regarding health benefits under COBRA and
reimbursement of medical expenses pursuant to the health benefits plans in which
Ron Levy (and family members) and Warren Levy (and family members) are or may
become enrolled pursuant to COBRA, (ii) arising after the Funding Date, (iii)
under this Agreement, (iv) to control the investment of and to receive
distributions of the previously funded Deferred Comp (including rights under the
Rabbi Trust Agreements); (v) as holders of shares in the Company or options to
purchase such shares (subject to the limitations in the next sentence); and (vi)
the rights under the Employment Agreements, as modified by this Agreement, as
expressly set forth in Section 4.1.1, below. In addition, effective on the
Funding Date and subject to the satisfaction of the conditions set forth in
Section 3.1, each Levy Party covenants not to file, initiate, investigate,
support, prosecute, participate in or otherwise pursue (or solicit any other
party to file, initiate, investigate, support, prosecute, participate in or
otherwise pursue) any lawsuit, litigation, claim, regulatory proceeding or cause
of action of any kind or nature whatsoever, as a holder of shares in the Company
or options to purchase such shares, based on anything that has happened from the
beginning of time until the Funding Date, including, without limitation, any
claims related to breach of duty, (each, a “Shareholder Claim”) against any of
the Victory Park Released Parties; provided that solely in the event that one or
more holders of shares in the Company or options to purchase such shares, other
than any Levy Party, initiates a Shareholder Claim without solicitation by any
Levy Party, it shall not be a violation of this provision for any Levy Party to
testify as a witness if legally compelled to do so, to become a member of a
class certified in such an action, or to participate in any recovery as a holder
of shares in the Company or options to purchase such shares on a pro rata basis
in accordance with their ownership of the shares in the Company or options to
purchase such shares.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Each of the Levy Parties hereby represents and warrants that
it/he: (a) has made no transfer, assignment, conveyance or other disposition to
any other person or entity of any Levy Released Claims other than another Levy
Party; and (b) no other person or entity has any interest in any such Levy
Released Claims other than another Levy Party.
 
2.4           Each of the Levy Parties and the Company hereby represents and
warrants that it/he: (a) has made no transfer, assignment, conveyance or other
disposition to any other person or entity of any Released Claims other than
another Levy Party; and (b) no other person or entity has any interest in any
such Released Claims other than another Levy Party.


2.5           Effective on the Funding Date and subject to the satisfaction of
the conditions set forth in Section 3.1, the Company, for itself and on behalf
of its affiliates, representatives, administrators, successors, assigns, and
predecessors, (the “Company Parties”) unconditionally and irrevocably releases
and forever discharges (a) the Levy Parties, (b) their successors, heirs, or
assigns, (c) their members, partners, administrators, executors, attorneys,
agents and representatives, and (d) all persons or entities acting by, through,
under or in concert with any of them or that might be claimed to be jointly or
severally liable with them (collectively, the “Levy Released Parties”), from all
Company Released Claims.  “Company Released Claims” means all claims, rights,
demands, suits, actions, causes of action, debts, sums of money, accounts,
bills, promises, covenants, losses, costs, damages, liabilities, judgments,
taxes, attorneys' fees and costs, and expenses of any kind or nature, whether
known or unknown, in law or in equity, liquidated or unliquidated, contingent or
matured, whether arising in tort, contract or otherwise that the Company Parties
have or ever have had based on anything that has happened from the beginning of
time until the Funding Date, including but not limited to claims that relate in
any way to, or arise out of or in connection with, the Deferred Comp, the Total
Severance Payments, the Total Vacation Pay, the Notes, the Settlement Agreement,
the Levy Security Agreements, the Installments, the Levy Agreements, and the
actions or omissions of any of the Levy Parties as officers, directors,
employees, or creditors of the Company other than the Company Excluded
Claims.  “Company Excluded Claims” means all rights and claims of the Company
against any Levy Released Parties arising after the Funding Date or under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.6           Each of the Company Parties hereby represents and warrants that
it/he: (a) has made no transfer, assignment, conveyance or other disposition to
any other person or entity of any Company Released Claims; and (b) no other
person or entity has any interest in any such Company Released Claims.
 
2.7           Effective on the Funding Date and subject to the satisfaction of
the conditions set forth in Section 3.1, the Victory Park Parties, for
themselves and on behalf of their partners, members, shareholders, affiliates,
representatives, administrators, successors, assigns, and predecessors (the
“Victory Park Releasing Parties”), unconditionally and irrevocably release and
forever discharge (a) the Levy Parties, (b) their successors, heirs, or assigns,
(c) their members, partners, administrators, executors, attorneys, agents and
representatives, and (d) all persons or entities acting by, through, under or in
concert with any of them or that might be claimed to be jointly or severally
liable with them (collectively, the “Levy Released Parties”), from all Victory
Park Released Claims.  “Victory Park Released Claims” means all claims, rights,
demands, suits, actions, causes of action, debts, sums of money, accounts,
bills, promises, covenants, losses, costs, damages, liabilities, judgments,
taxes, attorneys' fees and costs, and expenses of any kind or nature, whether
known or unknown, in law or in equity, liquidated or unliquidated, contingent or
matured, whether arising in tort, contract or otherwise that the Victory Park
Releasing Parties have or ever have had based on anything that has happened from
the beginning of time until the Funding Date, including but not limited to
claims that relate in any way to, or arise out of or in connection with, the
Deferred Comp, the Total Severance Payments, the Total Vacation Pay, the Notes,
the Settlement Agreement, the Levy Security Agreements, the Installments, the
Levy Agreements, and the actions or omissions of any of the Levy Parties as
officers, directors, employees, or creditors of the Company other than the
Levy/Victory Park Excluded Claims.  “Levy/Victory Park Excluded Claims” means
all rights and claims of each of the Victory Park Parties against any Levy
Released Parties arising after the Funding Date or under this Agreement.


2.8           Each of the Victory Park Parties hereby represents and warrants
that it: (a) has made no transfer, assignment, conveyance or other disposition
to any other person or entity of any Victory Park Released Claims; and (b) no
other person or entity has any interest in any such Victory Park Released
Claims.


2.9           Each of the Parties hereby agrees that the Settlement Agreement
(including all documents referenced therein) shall be deemed to be amended as
appropriate and to the extent necessary to give effect to this Agreement, and,
after the date of this Agreement, all references to the Settlement Agreement
(and such referenced documents) shall mean and be a reference to the Settlement
Agreement (and such referenced documents) as amended hereby (as each may be
further amended, restated, supplemented or otherwise modified from time to
time).  In furtherance of the foregoing, but not in limitation thereof, the
Parties agree that the terms of the Notes have been amended by and are subject
to the terms of this Agreement.  The Parties further agree that, on the Funding
Date, the Company shall have no further obligations (and the Levy Parties shall
have no further rights) with respect to the Deferred Comp, Total Severance
Payments, the Total Vacation Payments, the Notes, the Levy Security Agreements,
the Settlement Agreement, the Levy Agreements and the Installments, except as
herein provided, and that the satisfaction of the Conditions to Effectiveness
including the delivery of the Settlement Deliverables shall satisfy in full and
discharge any and all obligations to the Levy Parties with respect to the Levy
Released Claims.
 
 
 

--------------------------------------------------------------------------------

 
2.10          On the Funding Date and following satisfaction of the Conditions
to Effectiveness as further evidence of the above releases in favor of the
Company Parties and the Victory Park Released Parties, each of the Levy Parties
will execute and deliver a separate release substantially in the form attached
as Exhibit A and the Company and the Victory Park Parties shall execute an
acknowledgement of such release.


2.11          If the Funding Date shall occur on or prior to September 30, 2012
and if the Company should, on or prior to September 30, 2012, receive a written
offer or expression of interest for the purchase, sale, transfer or other
disposition of all or a controlling portion of the Company’s equity securities
or all or a material portion of the Company’s assets (whether by merger,
consolidation, business combination, license, tender or exchange offer or
otherwise) for aggregate consideration in excess of $80,000,000 then the Company
shall pay to the Levy Parties at the time of the consummation of such
transaction an amount equal to ten percent (10%) of the amount of such excess
consideration in excess of $80,000,000, but in no event in an amount which
exceeds $23,000,000 minus the sum of (i) $8,000,000 and (ii) the then current
market price of 5,000,000 shares of the Company.


3.            PAYMENTS; NO LIABILITY; REPRESENTATIONS.
 
3.1           Conditions to Effectiveness; Funding Amount; Share
Consideration.  As a condition to the effectiveness of the releases contemplated
by Section 2 on or before the Supplemental Settlement Termination Date, the
following conditions shall have been satisfied or waived in writing by the Levy
Parties  (the “Conditions to Effectiveness”):
 
3.1.1           the Company shall have made a lump sum payment or payments in
the aggregate amount of eight million dollars ($8,000,000) less the Interim
Payments that have been paid (the “Funding Amount”) allocated in accordance with
the releases delivered under Section 2.10 and attached hereto as Exhibit A, or
if the Levy Parties collectively provide written instructions for a different
allocation prior to the Funding Date, allocated in accordance with such
instructions, in which case the releases attached hereto as Exhibit A shall be
modified to reflect the different allocation;
 
3.1.2           on each of May 29, 2012 and June 29, 2012, the Company shall
have made lump sum payments in the aggregate of $150,000 each (collectively, the
“Interim Payments”) allocated to the Levy Estate in accordance with the releases
delivered under Section 2.10 and attached hereto as Exhibit A, or if the Levy
Parties collectively provide written instructions for a different allocation
prior to the date each Interim Payment is due, allocated in accordance with such
instructions, in which case the releases attached hereto as Exhibit A shall be
modified to reflect the different allocation;
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.3           the Company shall have issued to the Levy Parties five  million
(5,000,000) shares (the “Shares”) of the Common Stock of the Company, $.01 par
value per share (the “Share Consideration”; and, together with the Interim
Payments and the Funding Amount, the “Settlement Deliverables”) allocated in
accordance with the releases delivered under Section 2.10 and attached hereto as
Exhibit A, or if the Levy Parties collectively provide written instructions for
a different allocation prior to the Funding Date, allocated in accordance with
such instructions, in which case the releases attached hereto as Exhibit A shall
be modified to reflect the different allocation. (The Levy Parties agree that
the stock certificates representing the Shares shall bear restrictive legends
necessary or appropriate under applicable law, including the Securities Act (as
defined below), and the stock ledgers of the Company may contain a stop transfer
instruction to reflect the “lock-up” agreements discussed below.);
 
3.1.4           the Parties  shall have executed and delivered the  Registration
Rights Agreement in the form of Exhibit B, the terms of which are incorporated
herein; and


3.1.5           the representations and warranties of the Parties in this
Agreement shall continue to be true and correct in all material respects on and
as of the Funding Date, as if made on and as of the Funding Date, except for
representations and warranties that by their express terms speak of a date
certain, in which case such representations and warranties shall be true and
correct in all material respects on the date so provided, and each Party shall
provide a certificate to that effect.


3.1.6           The term “Funding Date” shall mean the date, prior to the
Supplemental Settlement Termination Date, on which the Conditions to
Effectiveness shall have been satisfied or waived in writing by the Levy
Parties. For the avoidance of doubt, notwithstanding anything to the contrary,
the decision whether to deliver the Settlement Deliverables (other than the
Interim Payments) to the Levy Parties shall be at the sole discretion of Company
and failure to satisfy the same prior to the Supplemental Settlement Termination
Date shall not constitute a breach of this Agreement or any other agreement,
document or instrument between Company and the Levy Parties.


3.2           No Admission of Liability.  The Parties understand and acknowledge
that this Agreement does not in any way constitute an admission of any liability
whatsoever on the part of any Party.  None of the parties hereto shall be
considered to have been or be the “prevailing” or “successful” party within the
meaning of any statute, regulation, or otherwise for the purpose of attorneys’
fees or for any other purpose.


3.3           Representations and Warranties of the Parties.  Each of the
Parties hereby represents and warrants that:


3.3.1           such Party has full legal capacity, power and authority, and is
legally competent, to execute and deliver this Agreement and to perform such
Party’s obligations under this Agreement, and this Agreement has been duly
authorized, executed and delivered by such Party;
 
3.3.2           the execution and delivery of this Agreement, the consummation
of the matters contemplated by this Agreement and the performance of such
Party’s obligations under this Agreement will not conflict with, or result in
any violation of or default under, any provision of such Party’s organizational
documents or any agreement or instrument to which such Party is subject or
party, or by which such Party or any of such Party’s properties is bound, or any
judgment, decree, order, statute, rule or regulation applicable to such Party or
such Party’s business or properties, other than those conflicts or violations
that will not have a material adverse effect on such Party’s ability to
consummate the matters contemplated by this Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.3           such Party knowingly and voluntarily agrees to all of the terms
set forth in this Agreement and knowingly and voluntarily agrees to be legally
bound by its terms; such Party has been represented by legal counsel of such
Party’s own choice throughout all of the negotiation that preceded the execution
of this Agreement; and such Party has executed this Agreement after receiving
the advice of such legal counsel.
 
3.4           Representations and Warranties of the Levy Parties.  Each of the
Levy Parties hereby jointly and severally represents, warrants, acknowledges and
agrees that:
 
3.4.1           the Shares will not have been registered at the time of issuance
to the Levy Parties as contemplated hereunder, under the Securities Act of 1933,
as amended (the “Securities Act”), and the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available.  The Securities Act prohibits resales of
securities except pursuant to an effective registration statement or an
exemption from registration for which such securities and such applicable Levy
Party qualifies, and there can be no assurance that an exemption from
registration will be available;
 
3.4.2           Such Levy Party will not, directly or indirectly, voluntarily
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) its rights under this
Agreement or any interest herein, except any transfer by one Levy Party to
another Levy Party and as contemplated hereby;
 
3.4.3           Such Levy Party is not acquiring any Shares, and the Company has
not offered the Shares, as a result of, or subsequent to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or meeting or pursuant to, in connection with or as the result of any public
offer or solicitation;
 
3.4.4           Such Levy Party is acquiring the Shares solely for such Levy
Party’s own account for investment and not with a view to or for sale in
connection with any distribution of the Shares or any portion thereof and not
with any present intention of selling, offering to sell or otherwise disposing
of or distributing the Shares or any portion thereof in any transaction.  The
entire legal and beneficial interests of the Shares is being acquired, and will
be held, for such Levy Party’s account only, and neither in whole nor in part
for any other person.  Such Levy Party, other than the Partnership, is an
existing stockholder of the Company, has preexisting business or personal
relationships with the Company and its officers, directors or controlling
persons and by reason of such Levy Party’s business or financial experience or
the business or financial experience of such Levy Party’s professional advisors
who are unaffiliated with and who are not compensated by the Company or any
affiliate or selling agent of the Company, directly or indirectly, could be
reasonably assumed to have the capacity to evaluate the merits and risks of an
investment in the Company and to protect such Levy Party’s own interests in
connection with such party’s acquisition of the Shares;
 
 
 

--------------------------------------------------------------------------------

 
 
3.4.5           Such Levy Party’s principal residence or place of business is
located at the address indicated adjacent to such Levy Party’s signature on the
signature page attached hereto; and
 
3.4.6           Such Levy Party realizes that the acquisition of the Shares will
be a highly speculative investment and involves a high degree of risk, and such
Levy Party is able, without impairing such Levy Party’s financial condition, to
hold the Shares for an indefinite period of time and suffer a complete loss on
such Levy Party’s investment.
 
3.5          Representations and Warranties of the Company.  The Company
represents, warrants, acknowledges and agrees that:
 
3.5.1           The Company’s common stock, $.01 par value per share (the
“Common Stock”) is registered under Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”).  Since March 15, 2012, the Company has
timely filed all reports schedules, forms, statements and other documents
required to be filed by it with the Securities Exchange Commission (the “SEC”)
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the Funding Date and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  As of their
respective date, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact, or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, in the light of the circumstances under which the statements were
made.  Since the filing of each of the SEC Documents, no event has occurred that
would require an amendment or supplement to any such SEC Document that has not
been made.


3.5.2           As of the date of this Agreement, the Company has not received
any written offer or written expression of interest from one or more third
parties that such third party(ies) are willing to provide additional financing
to the Company in an aggregate amount which exceeds $30,000,000.


3.5.3 The Company has not received and has no reasonable basis to expect to
receive any written offer or written expression of interest with respect to a
transaction or series of related transactions contemplating the purchase, sale,
transfer or other disposition of all or a controlling portion of the Company’s
equity securities or all or a material portion of the Company’s assets (whether
by merger, consolidation, business combination, license, tender or exchange
offer or otherwise) for aggregate consideration in excess of $80,000,000.




3.5.4 As of the date of this Agreement, the Company has not received any written
offer or written expression of interest with respect to the sale or license of
any portion of its assets, which, individually or in the aggregate, represent a
material portion of its assets, other than licenses disclosed by the Company in
prior public filings, if any.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6           Payoff of Notes.  Upon the satisfaction of the Conditions to
Effectiveness including the Levy Partys’ receipt of the Settlement Deliverables
in accordance with the terms of this Agreement, each Levy Party agrees and
acknowledges that (i) all outstanding obligations, liabilities and indebtedness
(including, without limitation, for principal, interest, fees and other amounts)
of the Company under or relating to the Notes, the Levy Security Agreements and
all loan documents entered into in connection therewith shall be paid and
satisfied in full and irrevocably discharged, terminated and released, (ii) all
security interests and other liens granted to or held by any Levy Party or agent
therefor in any property or assets of Company as security for such obligations,
liabilities and indebtedness described in the preceding clause (i) shall
automatically terminate and be forever and irrevocably satisfied, released and
discharged, (iii) the Notes, Levy Security Agreements and all loan documents
entered into in connection therewith shall terminate and shall be released and
discharged and (iv) all Notes shall be deemed cancelled and returned to Company
marked “cancelled” on the face thereof.  Further, each Levy Party agrees, at
Company’s cost and expense, to take all reasonable additional steps requested by
the Company as may be necessary or advisable to release such Levy Party’s
security interests, charges, assignments by way of security and other liens in
the property and assets of Company to evidence or give effect to the payoff,
terminations, releases and other actions contemplated hereby (and each Levy
Party agrees that Company shall be authorized to file all such evidences of
termination of such liens and security interests with all applicable filing
offices in all relevant jurisdictions).
 
3.7           Material Non-Public Information.  Each Levy Party (1) agrees to
have its Note fully satisfied at less than par value in accordance with the
terms of this Agreement notwithstanding that material non-public information
concerning the Company and its affiliates, its and their business, and/or the
Notes and related loan documents that may not be independently known to such
Levy Party and which may have an effect, positive or negative, on the value of
the Notes and related loan documents (the “Non-Public Information”) may exist;
(2) acknowledges that the Company has not disclosed, and will not disclose, any
such Non-Public Information to such Levy Party and (3) understands the
disadvantage to which it may be subject on account of the disparity of
information between the Company and such Levy Party.  Each Levy Party represents
that it is a sophisticated party with respect to the satisfaction of the Notes
in accordance with the terms of this Agreement and acknowledges that the Company
has no obligations to such Levy Party to disclose any Non-Public Information and
has no fiduciary obligations to such Levy Party in connection therewith.  In
addition, each Levy Party believes that, by reason of its business or financial
experience, it is capable of evaluating the merits and risks of the satisfaction
of the Notes in full at a discount to par value pursuant to the terms of this
Agreement.  Additionally, each Levy Party acknowledges that (i) it has such
information as it has deemed necessary concerning the Notes and the business and
financial condition of the Company in order to make an informed decision
regarding the satisfaction in full of the Notes at a discount to par value
pursuant to the terms of this Agreement, and (ii) the Company has not given any
investment advice or rendered any opinion to such Levy Party as to whether the
satisfaction of the Notes in full at a discount to par value is prudent or
suitable.
 
 
 

--------------------------------------------------------------------------------

 
 
4.            MISCELLANEOUS.
 
4.1           Entire Agreement.  This Agreement represents the entire agreement
among the Parties with respect to the subject matter of this Agreement and
(subject to Section 4.1.1 below and the limitation in Section 1 hereof)
supersedes all prior negotiations, representations and agreements, whether
written or oral, among the Parties with respect to such subject matter.  No
Party has entered into this Agreement in reliance on any promise, statement or
representation not expressly set forth in this Agreement; each Party expressly
represents that he or it was not induced to enter into this Agreement due to any
promise, statement or representation by or on behalf of any other Party except
those expressly set forth in this Agreement; and each Party irrevocably waives
any claim to the contrary.  No party to this Agreement may contest its
enforceability. Each party will bear its own attorneys’ fees, expert and
advisors’ fees and costs in connection with the negotiation, execution and
delivery of this Agreement, and in connection with the Levy Released Claims,
except as otherwise provided herein.
 
4.1.1           Prior Agreements Remaining in Effect as Modified Hereby.  Upon
the satisfaction of the Conditions to Effectiveness including the delivery to
the Levy Parties of the  Settlement Deliverables, the Deferred Comp Agreements
and Employment Agreements shall be of no further force and effect except that
the following provisions of the Deferred Comp Agreements and the Employment
Agreements shall remain in effect, as modified by this Agreement:




 
(a)
The “Distributions” provision of the Deferred Comp Agreements;



 
(b)
Sections 11(b)(3) (healthcare benefits), 23(c) (Section 409a), and 24 (Directors
& Officers Insurance Coverage and Indemnification) of the Employment Agreements.



Nothing in this Agreement affects, or is intended to affect, the Rabbi Trust
Agreements between the Company and each of Warren Levy, as Trustee, and Ron
Levy, as Trustee.  Furthermore, nothing in this Agreement affects, or is
intended to affect, the rights of any of the Levy Parties as the holders of
shares of the Company, options or warrants to purchase shares of the Company,
including the vested status, exercise periods, or exercise prices for any
options.  For the avoidance of doubt, all other the provisions of the Deferred
Comp Agreements and the Employment Agreements shall be terminated and of no
force and effect as of the Funding Date.


4.2           Governing Law.  This Agreement shall be governed, construed,
applied and enforced in accordance with the internal laws of the State of New
Jersey, without regard to its conflicts of law principles.
 
4.3           Successors and Assigns.  The terms, conditions and covenants of
this Agreement shall extend to, be binding upon and inure to the benefit of the
successors, heirs, beneficiaries and assigns of the Parties.
 
4.4           Severability.  In the event that any covenant, condition or other
provision herein contained is held to be invalid, void or illegal by any court
of competent jurisdiction, the same shall be deemed severable for the remainder
of this Agreement and shall in no way effect, impair or invalidate any other
covenant, condition or other provision herein contained.  If such condition,
covenant or other provision shall be deemed invalid due to its scope or breadth,
such covenant, condition or other provision shall be deemed valid to extent of
the scope or breadth permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
4.5           Further Assurances.  Each Party agrees to cooperate fully with the
other Parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other Party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.


4.6           Construction.  This Agreement shall not be construed more strictly
against one Party than another by virtue of the fact that it, or any part of it,
may have been prepared by one Party or by counsel for one of the Parties, it
being recognized that this Agreement is the result of arm’s-length negotiations
between the Parties and all Parties have contributed substantially and
materially to the preparation of this Agreement.
 
4.7.          Certain Tax Matters.  The parties intend that this Agreement, and
the payments made under this Agreement, shall be treated as either consistent
and in compliance with the requirements of Section 409A of the Internal Revenue
Code or exempt from the application of Section 409A.  The Parties agree to
cooperate in good faith to take such reasonable actions as are necessary,
appropriate, or desirable to avoid imposition of any additional tax or income
recognition under Section 409A, but in no event will the Company reimburse any
of the Levy Parties for any taxes that may be imposed on any of them whether as
a result of Section 409A or otherwise.
 
4.8           Waiver of Certain Rights.  To the extent permitted by law, the
Company waives any right to recover any payments made to the Levy Parties
pursuant to this Agreement in an avoidance action following a bankruptcy of the
Company.
 
4.9           Counterparts.  This Agreement may be executed in counterparts,
each of which, when signed, shall be deemed an original, and all of which taken
together constitute one and the same agreement.  Signatures provided by
facsimile or other electronic transmission shall be deemed original signatures
and shall be binding in all respects.
 
4.10         Confidentiality; Press Release and Disclosures.  Between the date
hereof and the date upon which the Company issues any Current Report on Form 8-K
(which will be issued within four business days of the date of this Agreement),
the Parties shall keep the terms of this Agreement confidential and the terms of
this Agreement shall not be disclosed by the Parties to any person, entity or
institution, except those of their employees, agents and advisers that have a
need to know, without an order of a court of competent jurisdiction or the
express written consent of the other Parties.  The Company and the Levy Parties
shall in good faith confer on the content of any Press Release or Securities Law
disclosures related to this Agreement prior to the issuance of same, including
any Current Report on Form 8-K; provided, however, that the Company shall have
the right to make such Press Release and Securities Law disclosures related to
this Agreement as it shall reasonably determine, after consultation with its
legal counsel and the Levy Parties.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
READ CAREFULLY BEFORE SIGNING


IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement,
effective as of the date first above written.
 

  UNIGENE LABORATORIES, INC.                  
 
By:
/s/ Ashleigh Palmer    
Name:       Ashleigh Palmer, Chief Executive Officer
                    ESTATE OF JEAN LEVY                     By: /s/ Jay Levy    
Name:       Jay Levy, Executor
   
Address:
                            THE JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP        
    By: /s/   Warren P. Levy    
Name:         Warren P. Levy, General Partner
            By: /s/ Ronald S. Levy    
Name:       Ronald S. Levy, General Partner
   
Address:
                            /s/  Warren P. Levy    
Warren P. Levy
   
Address:
                            /s/ Ronald S. Levy    
Ronald S. Levy
   
Address:
 

 
 
 

--------------------------------------------------------------------------------

 


 
Solely for purposes of Sections 1.4, 2.2, 2.4, 2.7, 2.8, 3.3, 4.5 and 4.10:
         
VICTORY PARK CAPITAL ADVISORS, LLC
                 
 
By:
/s/ Scott R. Zemnick    
Name:      Scott R. Zemnick
   
Its:           General Counsel
 




 
VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD., VPC FUND II, LP, VPC FUND
II (CAYMAN), LP, VPC INTERMEDIATE FUND II (CAYMAN), LP, VICTORY PARK MANAGEMENT,
LLC
           
By:  Victory Park Management, LLC, for itself and as administrative and
collateral agent
         
 
By:
/s/ Matthew Ray    
Name:      Matthew Ray
   
Its:           Manager
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE
 
WHEREAS,  (“Releasor”), Unigene Laboratories, Inc. (“the Company”) and Victory
Park Capital Advisors, LLC, Victory Park Credit Opportunities Master Fund, Ltd.,
VPC Fund II, LP, VPC Fund II (Cayman), LP, VPC Intermediate Fund II (Cayman),
LP, and Victory Park Management, LLC (each, a “Victory Park Party” and
collectively, the “Victory Park Parties”) are parties to an Agreement dated as
of May 29, 2012 (the “Agreement”); and
WHEREAS, the Agreement provides that Releasor shall provide a release upon the
satisfaction of certain conditions; and
WHEREAS, those conditions have been satisfied;
Releasor hereby states as follows:
1.           Releasor hereby acknowledges the receipt of a release from the
Company, as provided in the Agreement, in exchange for which Releasor provides
the following Release.
2.           Releasor, on behalf of himself and each of his respective heirs,
executors, personal representatives, administrators, successors, assigns, and
spouses, and in his capacity as a member, owner, partner, assignee, or
beneficiary of any of the Levy Parties, unconditionally and irrevocably releases
and forever discharges (a) the Company, (b) the Victory Park Parties; (c) all
direct and indirect parents, subsidiaries, affiliates, units, divisions,
successors, assigns and predecessors of the Company and the Victory Park
Parties, and all of their respective past, current and future employees,
directors, officers, controlling persons, owners, stockholders, attorneys,
agents and representatives, in their individual and official capacities, (d) the
Company's, the Victory Park Parties’ and any affiliated entity's insurers, (e)
the Company's, the Victory Park Parties’ and any affiliated entity's past,
present and future employee benefit plans, as well as, the administrators,
fiduciaries, affiliates, trustees, insurers and otherwise of all such plans, and
(f) all persons, corporations or other entities acting by, through, under or in
concert with any of them or that might be claimed to be jointly or severally
liable with them (collectively, the “Company Parties” and the “Victory Park
Parties”, as applicable), from all Levy Released Claims.  “Levy Released Claims”
means all claims, rights, demands, suits, actions, causes of action, debts, sums
of money, accounts, bills, promises, covenants, losses, costs, damages,
liabilities, judgments, taxes, attorneys' fees and costs, and expenses of any
kind or nature, whether known or unknown, in law or in equity, liquidated or
unliquidated, contingent or matured, whether arising in tort, contract or
otherwise that the Levy Parties have or ever have had based on anything that has
happened from the beginning of time until the date of this Release, including
but not limited to claims that relate in any way to, or arise out of or in
connection with, the Deferred Comp, the Total Severance Payments, the Total
Vacation Pay, the Notes, the Settlement Agreement, the Levy Security Agreements,
the Installments and otherwise under the Levy Agreements or otherwise, other
than the Levy Excluded Claims and the Victory Park Excluded Claims, all as
defined in the Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 

   
Dated:                                                
                                                                             
 
            Acknowledged:
                                                                
Unigene, Inc., by                            
     
Dated: ___________
         
VICTORY PARK CAPITAL ADVISORS, LLC
             
By:                                                                                        
 
Name:  Scott R. Zemnick
 
Its:               General Counsel
         
VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD., VPC FUND II, LP, VPC FUND
II (CAYMAN), LP, VPC INTERMEDIATE FUND II (CAYMAN), LP, VICTORY PARK MANAGEMENT,
LLC
     
By:  Victory Park Management, LLC, for itself and as administrative and
collateral agent
         
By:                                                                                       
 
Name:  Matthew Ray
 
Its:       Manager

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the ____ day of _________, 2012, by and between, on the one hand, Estate
of Jean Levy, Jay Levy executor (the “Levy Estate”), The Jaynjean Levy Family
Limited Partnership (the “Partnership”), Warren P. Levy (“Warren Levy”), and
Ronald S. Levy (“Ron Levy” and, together with the Levy Estate, the Partnership
and Warren Levy, collectively, the “Levy Parties”); and, on the other hand,
Unigene Laboratories, Inc., a Delaware corporation (the “Company”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Agreement, dated as of May 29, 2012 (the
“Revised Agreement”), by and between the Levy Parties and the Company among
other things, the Company has agreed to issue to the Levy Parties 5,000,000
shares of Common Stock (the “Levy Settlement Shares”), and to grant certain
rights with respect to the registration under the Securities Act of 1933, as
amended, of the Levy Settlement Shares.
NOW, THEREFORE, in consideration of these premises, the covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.           Certain Definitions.  For purposes of this Agreement the following
terms shall have the following meanings:
 
(a)           “Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations of the Commission issued under
the Act.
 
(b)           “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling, controlled by, or under common control with such
Person.
 
(c)           “Business Day” means any day except Saturday, Sunday and any day
that is a federal legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
 
(d)           “Commission” means the U.S. Securities and Exchange Commission, or
any other Federal agency then administering the Act.
 
(e)           “Common Stock” means the common stock of the Company, $.01 par
value per share.
 
(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute, and the rules and regulations of the
Commission issued under the Exchange Act.
 
(g)           “Existing Shelf Registration Statement” shall have the meaning set
forth in Section 2(a) hereof.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(h)           “Free Writing Prospectus” shall have the meaning ascribed to such
term in Rule 405 under the Act.
 
(i)           “Funding Date” shall have the meaning ascribed to such term in the
Revised Agreement.
 
(j)           “Holder” means the Levy Parties and their permitted successors and
permitted assignees.
 
(k)           “Lock-Up Period” shall have the meaning set forth in Section 6
hereof.
 
(l)           “Mandatory Registration” shall have the meaning set forth in
Section 2(a) hereof.
 
(m)           “Participating Holder” means any Holder of any Registrable
Securities included in a registration.
 
(n)           “Person” means any individual, corporation, partnership, limited
liability company, trust or any other incorporated or unincorporated entity or
organization of any kind.
 
(o)           “Prospectus” means the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by any Registration Statement and all other amendments and supplements
to the prospectus.
 
(p)           “reasonable best efforts” means with respect to a party, those
reasonable best efforts similar to the efforts such party in good faith believes
it would make in similar circumstances on its own behalf at that time, it being
understood that a party’s reasonable best efforts will not in any event require
that party to take any action that: (i) would be reasonably likely to result in
a breach of: (A) any provision of this Agreement; (B) any other agreement
between the parties; or (C) any other agreement between a party, Affiliate of
such party and/or third parties; (ii) such party in good faith believes may
violate any applicable laws, regulation, rule, order, permit, direction or
license of any court or governmental authority having appropriate jurisdiction
over the party and subject matter, or (iii) would require such party to expend
any funds other than expenditures that are customary and reasonable in
transactions of the kind and nature contemplated by this Agreement in order for
such party to satisfy its obligations hereunder.
 
(q)           “Register,” “registered” and “registration” refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Act and the declaration or ordering of effectiveness of such
Registration Statement.
 
(r)           “Registrable Securities” means the shall mean the Levy Settlement
Shares, and any stock or securities issued with respect to such shares by reason
of a stock dividend, stock split, combination of shares, recapitalization,
reclassification, merger, consolidation, corporate reorganization or otherwise.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(s)           “Registration Commencement Date” means the date which is the 180th
day immediately following the Funding Date.
 
(t)           “Registration Expenses” shall mean all reasonable and customary
expenses of the Company incident to performance of or compliance with this
Agreement, including, without limitation: (i) all Commission, stock exchange or
Financial Industry Regulatory Authority registration and filing fees; (ii) all
fees and expenses incurred by the Company in connection with compliance with
state securities or “blue sky” laws (including reasonable fees and disbursements
of counsel in connection with “blue sky” qualification of any of the Registrable
Securities and the preparation of a Blue Sky Memorandum); (iii) all expenses of
any Persons incurred by the Company in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, Prospectus,
certificates and other documents relating to the performance of and compliance
with this Agreement; (iv) all fees and expenses incurred by the Company in
connection with the listing, if any, of any of the Registrable Securities on any
securities exchange or exchanges or automated quotation system; and (v) the fees
and disbursements of counsel for the Company and the independent public
accountants of the Company; and (vi) in connection with registration under the
Mandatory Registration Statement, the fees and disbursements of one counsel for
the Holders of the Registrable Securities included in such registration, up to
an aggregate amount of $10,000. Registration Expenses shall specifically exclude
underwriting discounts and commissions relating to the sale or disposition of
Registrable Securities by the Holders, transfer and income taxes, if any,
relating to the sale or disposition of Registrable Securities by the Holders,
and any and all expenses incurred by the Holders relating to the sale or
disposition of Registrable Securities by the Holders other than those referenced
in clause (vi) above.
 
(u)           “Registration Period” shall have the meaning set forth in Section
4(a) hereof.
 
(v)           “Registration Statement” means any registration statement of the
Company and any other entity required to be a registrant with respect to such
registration statement pursuant to the requirements of the Act, including any
Prospectus, and all amendments and supplements to any such registration
statement, including post-effective amendments, and all exhibits and all
material incorporated by reference in any such registration statement.
 
(w)           “Rule 144” means Rule 144 under the Act (or any successor rule
that may be adopted by the Commission).
 
(x)           “Rule 145” means Rule 145 under the Act (or any successor rule
that may be adopted by the Commission).
 
(y)           “Rule 415” means Rule 415 under the Act (or any successor rule
that may be adopted by the Commission).
 
(z)           “Rule 424” means Rule 424 under the Act (or any successor rule
that may be adopted by the Commission).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(aa)           “Shelf Registration” means a “shelf” registration statement on an
appropriate form pursuant to Rule 415.
 
(bb)           “Underwritten Offering” means an offering in which securities of
the Company are sold to an underwriter for reoffering to the public pursuant to
an effective Registration Statement under the Act.
 
2.             Mandatory Registration.
 
(a)            Mandatory Registration.   The Company shall prepare and, not
later than the Registration Commitment Date, file with the SEC a Registration
Statement, covering the resale of the Registrable Securities (“Mandatory
Registration Statement”).   The Company shall use its reasonable best efforts to
have the Mandatory Registration Statement declared effective by the Commission
no later than the earlier of (i) 120 days after the filing of the Mandatory
Registration Statement, and (ii) 10 days after the Company is notified by the
Commission that the Mandatory Registration Statement will not be reviewed or is
no longer subject to subject to further review and comment (i.e., all
outstanding comments thereon have been resolved to the satisfaction of the
Commission’s staff).  The plan of distribution for the securities covered by the
Mandatory Registration Statement shall be the same as the plan of distribution
contained in the Company’s Registration Statement Number 333-166850 (the
“Existing Shelf Registration Statement”), on and as of the date hereof.
 
(b)           Expenses of Mandatory Registration.  All Registration Expenses
incurred in connection with the registration under the Mandatory Registration
Statement shall be borne by the Company.  Underwriting discounts and commissions
relating to the sale or disposition of Registrable Securities by the Holders and
transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by the Holders, shall be borne by the Holders.  The cost of preparing
all documents incorporated by reference or otherwise required to be prepared in
the ordinary course of the Company’s business shall be borne by the
Company.  Expenses to be borne by the Holders shall be allocated to each Holder
in the same proportion as the amount of Registrable Securities owned by such
Holder which are included in the Mandatory Registration Statement bears to the
amount of Registrable Securities owned by all Holders which are included in the
Mandatory Registration Statement.
 
3.             Piggyback Registrations.
 
(a)           Company Obligations. If the Company proposes to register any of
its Common Stock under the Act and the registration form to be used can be used
to register the resale of the Common Stock (other than a Registration
Statement:  (A) on Form S-8 or any successor form relating to securities
issuable pursuant to any benefit plan; (B) on Form S-4, or any successor form
relating to an exchange offer or relating to a transaction pursuant to Rule 145;
or (C) on Form S-3 or any successor form with respect to securities registered
in connection with dividend reinvestment plans or similar plans only), the
Company shall each such time promptly give the Holders written notice of such
determination to effect such a registration not later than 30 days prior to the
anticipated date of initial filing with the Commission of the Registration
Statement.  Upon the written request of any of the Holders given within 20 days
after the date that the Company gives its notice, as part of the registration to
which such notice relates, the Company shall use its reasonable best efforts to
effect as expeditiously as possible the registration of all Registrable
Securities that the Holders have requested to be registered.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           Underwritten Offerings.  If the registration of which the Company
gives notice is for an Underwritten Offering, then the Company shall so advise
the Holders as a part of such written notice. In such event, the right of the
Holders to registration pursuant to this Section shall be conditioned upon the
Holders’ agreeing to participate in such Underwritten Offering upon the terms
and condition as shall be negotiated by the Company, and the inclusion of the
Registrable Securities in the Underwritten Offering to the extent provided
herein.  The Holders proposing to distribute securities through such
Underwritten Offering shall (together with the Company) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such Underwritten Offering by the Company.  Notwithstanding any
other provisions of this Section, if the underwriter determines in writing, in
its sole and absolute discretion, that marketing or other customary factors,
including the price at which such securities will be sold, require a limitation
of the number of shares to be underwritten, then the underwriter may exclude
some or all Registrable Securities from such registration and Underwritten
Offering in accordance with the provisions of this Section.  The Common Stock to
be included in such underwritten offering shall include the number of
Registrable Securities that such underwriter advises the Company in writing can
be sold without having such material adverse effect, with. such number to be
allocated (i) first, to the Company, (ii) second, pro rata among the Investors
(as such term is defined pursuant to the Amended and Restated Registration
Rights Agreement, dated as of March 17, 2010, by and among the Company and
certain buyers thereto (the “March 2010 RRA”)) that have requested participation
in such underwritten offering, (ii) third, pro rata among the Holders that have
requested participation in such underwritten offering and (iv) fourth, pro rata
among any other holders of Common Stock that have requested participation in
such underwritten offering. The pro rata allocations for each Holder that has
requested participation in such underwritten offering shall be the product of
(A) the aggregate number of Registrable Securities proposed to be sold by all
Holders in such underwritten offering multiplied by (B) the fraction derived by
dividing (x) the number of Registrable Securities owned on the closing date by
such Holder by (y) the aggregate number of Registrable Securities owned on the
closing date by all Holders participating in such underwritten offering.  If the
Holders disapprove of the terms of any such Underwritten Offering, then the
Holders may elect to withdraw therefrom by giving written notice to the Company
and the underwriter.  Any securities so excluded or withdrawn from such
Underwritten Offering shall be withdrawn from such registration.
 
(c)           Expenses of Piggyback Registrations.  In the case of any
registration effected pursuant to this Section 3, all Registration Expenses
incurred in connection therewith shall be borne by the Company, except that
underwriting discounts and commissions relating to the sale or disposition of
Registrable Securities by the Holders and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by the Holders, shall be borne
by the Holders.  The cost of preparing all documents incorporated by reference
or otherwise required to be prepared in the ordinary course of the Company’s
business shall be borne by the Company.  Expenses to be borne by the Holders
shall be allocated to each Holder in the same proportion which the Registrable
Securities owned by such Holder which are included in the registration bears to
the Registrable Securities owned by all Holders which are included in the
registration.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)           Effectiveness of this Section 3.  The Company’s obligations under
this Section 3 shall commence only upon the expiration of the Lock-Up
Period.  No registration pursuant to this Section 3 shall relieve the Company of
its obligations to register Registrable Securities pursuant to Section 2(a)
hereof, unless all Registrable Securities have been registered and the related
Registration Statement has not been withdrawn and remains effective until the
end of the Registration Period (as defined herein).  The rights of the Holders
pursuant to this Section 3 are subject to the priority rights of the Buyers
under the March 2010 RRA.
 
4.             Registration Procedures.  If and whenever the Company shall be
required to use its reasonable best efforts to effect or cause the registration
of any Registrable Securities under the Act as provided in this Agreement, the
Company shall as expeditiously as reasonably possible:
 
(a)           prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities on any form for which the Company then
qualifies or that counsel for the Company and counsel for the underwriter shall
deem appropriate, and which form shall be available for the sale of the
Registrable Securities in accordance with the methods of distribution thereof
intended by the Holders participating in such registration, and use its
reasonable best efforts to cause such Registration Statement to become and
remain effective at all times until the earlier of (i) the date on which all of
the Holders may sell all of the Registrable Securities covered by such
Registration Statement pursuant to the volume limitations of Rule 144(e) whether
or not Rule 144(e) shall apply to the Holders, or (ii) the date on which the
Holders shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”);
 
(b)           prepare and file with the Commission amendments and post-effective
amendments to such Registration Statement and such amendments and supplements to
the Prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may be required by the rules,
regulations or instructions applicable to the registration form utilized by the
Company or by the Act for a Shelf Registration (if available) if requested by
the Holders of a majority of the Registrable Securities to be included in such
registration, or otherwise necessary to keep such Registration Statement
effective to permit the methods of distribution intended by the Holders
participating in such registration and cause the Prospectus as so supplemented
to be filed pursuant to Rule 424, and to otherwise comply with the provisions of
the Act with respect to the disposition of all securities covered by such
Registration Statement in the manner reasonably requested by the Holders to be
included in such registration until the completion of the Registration Period;
provided, however, that a reasonable time before filing a Registration Statement
or Prospectus, or any amendments or supplements thereto (other than reports
required to be filed by it under the Exchange Act), the Company shall furnish to
the Holders, the managing underwriter, if any, and their respective counsel for
review and comment, copies of all documents proposed to be filed;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(c)           furnish to the Participating Holders and to any underwriter in
connection with an Underwritten Offering such number of conformed copies of such
Registration Statement and of each amendment and post-effective amendment
thereto (in each case including all exhibits) and such number of copies of any
preliminary Prospectus, Prospectus or Prospectus supplement and such other
documents as the Participating Holders or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by the
Participating Holders or underwriters (the Company hereby consenting to the use
(subject to the limitations set forth in Section 4(h) hereof) of the Prospectus
or any amendment or supplement thereto in connection with such disposition);
 
(d)          use its reasonable best efforts to register or qualify the sale of
such Registrable Securities covered by such Registration Statement under such
other securities or “blue sky” laws of such jurisdictions within the United
States as the Participating Holders shall reasonably request, except that the
Company shall not for any such purpose be required to (i) qualify generally to
do business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 4(d), it would not be obligated to be so qualified,
(ii) subject itself to taxation in any such jurisdiction, or (iii) to consent to
general service of process in any such jurisdiction;
 
(e)           enter into an underwriting agreement in customary form;
 
(f)           cause the Company’s counsel and independent accountants to deliver
to the underwriters opinions and comfort letters in customary form as required
by any underwriting agreement entered into by the Holders and the Company;
 
(g)           in the case of an underwritten offering,  participate in “road
shows” and similar presentations as reasonably requested by the underwriters;
 
(h)          notify the Participating Holders, at any time when a Prospectus
relating thereto is required to be delivered under the Act within the
appropriate period mentioned in Section 4(a) hereof, of the Company’s becoming
aware that the Prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and, at the
request of any Participating Holder, prepare and furnish to such Participating
Holder a reasonable number of copies of an amendment or supplement to such
Registration Statement or related Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
 
(i)           notify the Participating Holders as soon as reasonably possible:
 
(A)           when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(B)           of any request by the Commission or any state securities authority
for additional information with respect to the Registration Statement;
 
(C)           of any request by the Commission or any state securities authority
for amendments or supplements to the Registration Statement or the Prospectus;
 
(D)           of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any order preventing the use of a
related Prospectus, or the initiation (or any overt threats) of any proceedings
for such purposes; and
 
(E)           of the receipt by the Company of any written notification of the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation (or overt threats) of any proceeding for that
purpose.
 
(j)            use its reasonable best efforts to cause all such Registrable
Securities to be listed or quoted on a national securities exchange or automated
quotation system on which the class of Registrable Securities being registered
is then listed or quoted, if such Registrable Securities are not already so
listed or quoted;
 
(k)           in the event of the issuance of any stop order suspending the
effectiveness of the Registration Statement or of any order suspending or
preventing the use of any related Prospectus or suspending the qualification of
any Registrable Securities included in the Registration Statement for sale in
any jurisdiction, use reasonable best reasonable efforts promptly to obtain its
withdrawal.
 
5.             Obligations of Holders.
 
(a)           Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration (including registration
under applicable “blue sky” laws) of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
be reasonably required to effect such registration.  At least seven (7) Business
Days prior to the first anticipated filing date of any Registration Statement,
the Company shall notify each Holder of the information the Company requires
from such Holder if such Holder elects to have any of the Registrable Securities
included in the Registration Statement.  Each Holder shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Holder elects to
have any of the Registrable Securities included in the Registration
Statement.  If a Holder fails to fulfill its obligations under the preceding
sentence, the Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(b)           Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
(c)           Each Holder shall, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 4(h) or
4(i)(C)-4(i)(E) hereof, forthwith discontinue disposition of Registrable
Securities pursuant to the Prospectus or Registration Statement covering such
Registrable Securities until otherwise notified by the Company or until the
Holders shall have received copies of the supplemented or amended Prospectus
contemplated by Section 4(h) or 4(i)(C)-4(i)(E) hereof, and, if reasonably so
directed by the Company, the Holders shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Holders’ possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.  Each Holder acknowledges and
agrees that it will comply with any prospectus delivery requirements of the Act
as applicable to it in connection with sales of Registrable Securities.
 
6.            Lock-Up Period Agreement.  In consideration for the Company
agreeing to its obligations under this Agreement, the Holders agree not to (a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
of the Registrable Securities, or (b) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Registrable Securities, whether any such transaction
described in clause (a) or (b) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, in each such case prior to
December 31, 2013 (the “Lock-Up Period”); provided that nothing contained herein
shall prohibit any Holder of Registrable Securities from transferring any Common
Stock to a trust established for estate planning purposes, so long as the trust
executes a similar undertaking; and provided further that, the Lock-Up Period
shall terminate immediately in the event that shares of the Company with an
aggregate purchase price of more than five million dollars ($5,000,000) are sold
by the selling stockholders (or their successors in interest) listed in the
Existing Shelf Registration Statement in the public market; provided, further,
that transfers among a selling stockholder and one or more of its Affiliates
and/or private transfers and sales shall not be included in determining such
aggregate purchase price. Notwithstanding anything to the contrary set forth
herein, the terms of this Section 6 may not be amended or modified, directly or
indirectly, without the express written consent of each Holder of Registrable
Securities detrimentally affected by such amendment or modification and any such
amendment or modification made without such Holder’s consent shall not be
applicable to that Holder.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
7.             Rule 144 Reporting.  With a view toward making available to the
Holders the benefits of certain rules and regulations of the Commission that may
permit the sale of the Common Stock to the public without registration, the
Company agrees to use its reasonable best efforts to:
 
(a)           make and keep current public information available, within the
meaning of Rule 144 or any similar or analogous rule promulgated under the Act
until the earlier of: (A) six months after such date as all of the Registrable
Securities may be resold without the volume limitation of Rule 144(e), whether
or not Rule 144(e) shall apply to the Holders, or (B) such date as all of the
Registrable Securities shall have been resold;
 
(b)           file with the Commission, in a timely manner, all reports and
other documents required of the Company under the Act and the Exchange Act; and
 
(c)           so long as any party hereto owns any Registrable Securities,
furnish to such party forthwith upon request, a written statement by the Company
as to its compliance with the reporting requirements of Rule 144, the Act and
the Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as such party may reasonably
request in availing itself of any rule or regulation of the Commission allowing
it to sell any such securities without registration.
 
8.            Transfer of Registration Rights.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the Holders and their
respective permitted successors and permitted assigns. This Agreement may not be
assigned by any Holder (whether by operation of law or otherwise) without the
prior written consent of the Company, provided, however, that any Holder may
transfer or assign, in whole or from time to time in part, to one or more
persons, which shall be an “accredited investor” as defined in Rule 501(a) of
Regulation D, as amended under the 1933 Act, and which shall agree in writing to
be bound by the terms and conditions of this Agreement, an executed counterpart
of which shall be furnished to the Company, its rights hereunder in connection
with the transfer of all Registrable Securities by such Holder to such person,
provided that such Holder complies with all laws applicable thereto and provides
written notice of assignment to the Company promptly after such assignment is
effected.  This Agreement may not be assigned by the Company (whether by
operation of law or otherwise) without the prior written consent of the Holders
of a majority of Registrable Securities, provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Holders of a majority of the Registrable
Securities, after notice duly given by the Company to each Holder.
 
9.             General Indemnification.
 
(a)           In connection with any registration or qualification of the
Registrable Securities under this Agreement, (i) the Company shall indemnify and
hold harmless each of the Holders, including but not limited to each Person, if
any, who controls a Holder within the meaning of Section 15 of the Act, against
all losses, claims, damages, liabilities and expenses (including but not limited
to reasonable expenses incurred in investigating, preparing and defending
against any claim) to which a Holder or such controlling person may become
subject under the Act, the Exchange Act, any state securities law, or otherwise,
insofar as the same arise out of or are based upon or are caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus (as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto) or Free Writing
Prospectus furnished pursuant to this Agreement or insofar as the same arise out
of or are based upon or are caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are ultimately determined to have arisen out of
or were based upon or were caused by any untrue statement or alleged untrue
statement or omission or alleged omission based upon written information
furnished to the Company by or on behalf of any Holder or any such control
person for inclusion in any Registration Statement, Prospectus (and any
amendments or supplements thereto) or Free Writing Prospectus, and (ii) each
Holder, severally and not jointly, shall indemnify the Company, its affiliates,
any person who signed any Registration Statement, and their respective officers,
directors and control persons against all such losses, claims, damages,
liabilities and expenses (including but not limited to reasonable expenses
incurred in investigating, preparing and defending against any claim), to which
such Person may become subject under the Act, the Exchange Act, any state
securities law, or otherwise, insofar as the same are ultimately determined to
have arisen out of or were based upon or were caused by any such untrue
statement or alleged untrue statement or any such omission or alleged omission
based upon written information furnished to the Company by or on behalf of such
Holder or any such control person for the inclusion in any Registration
Statement, Prospectus (and any amendments or supplements thereto) or Free
Writing Prospectus.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)           Notice of, and Procedures for, Collecting
Indemnification.  Promptly upon receipt by a party indemnified under this
Agreement of notice of the commencement of any action against such indemnified
party in respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Agreement, such indemnified party shall notify the
indemnifying party in writing of the commencement of such action, but the
failure so to notify the indemnifying party shall not relieve it of any
liability which it may have to any indemnified party under this Agreement unless
such failure shall materially and adversely affect the defense of such
action.  In case notice of commencement of any such action shall be given to the
indemnifying party as above provided, the indemnifying party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
indemnified party.  The indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel (other than reasonable expenses incurred
in investigating, preparing and defending against any claim) shall be paid by
the indemnified party unless (a) the indemnifying party agrees to pay the same,
(b) the indemnifying party fails to assume the defense of such action with
counsel reasonably satisfactory to the indemnified party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party), or (c) the named parties to any such
action (including any impleaded parties) have been advised by their counsel that
representation of such indemnified party and the indemnifying party by the same
counsel would be inappropriate under applicable standards of professional
conduct (in which case the indemnifying party shall not have the right to assume
the defense of such action on behalf of such indemnified party).  In the event
that either of the circumstances described in clauses (b) and (c) of the
sentence immediately preceding shall occur, the indemnified party shall have the
right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of any such action, with the reasonable
expenses and fees of such separate counsel and other reasonable expenses related
to such participation to be reimbursed by the indemnifying party as
incurred.  No indemnifying party shall be liable for any settlement entered into
without its consent, which consent shall not be unreasonably withheld or
delayed.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(c)           Contribution.  To provide for just and equitable contribution to
joint liability under the Act in any case in which either (i) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to Section 9 (a) or (b) hereof but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Section 9 (a) or (b) hereof  provides for
indemnification in such case, or (ii) contribution under the Act may be required
on the part of any party hereto for which indemnification is provided under this
Section 9 (a) or (b) hereof,  then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of indemnifying party and
the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Section 9( c), when combined with the amounts paid or
payable by such Holder pursuant to Section 9(b), exceed the proceeds from the
offering received by such Holder (net of any selling expenses and other damages
paid by such Holder in connection with such registration), except in the case of
willful misconduct or fraud by such Holder.
 
10.           Notices.  All notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York Time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or via e-mail
at the e-mail address specified in this Section on a day that is not a Business
Day or later than 6:30 p.m. on any Business Day, (c) the Business Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The addresses and facsimile numbers for such notices and
communications shall be as follows:
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
If to the Company:         Unigene Laboratories, Inc.


81 Fulton Street
Boonton, NJ  07005
Facsimile No.:  (973) 335-0972
Attention:   Gregory G. Mayes


With a copy to:               Reed Smith LLP


2500 One Liberty Place
1650 Market Street
Philadelphia, PA  19103
Facsimile No.:  (215) 851-1420
Attention:   Paul J. Jaskot, Esquire


If to a Holder:
To the address, facsimile number or e-mail address set forth under the Holder’s
name on the signature page hereto;
or such other address, facsimile number or e-mail as may be designated in
writing hereafter, in the same manner, by such Person.
11.           Amendment and Waiver.  Subject to the last sentence of Section 13
and except as otherwise expressly provided herein, the provisions of this
Agreement may be amended or waived only upon the prior written consent of the
Company and the Holders of a majority of the Registrable Securities.
 
12.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
 
13.           Binding on Successors and Assigns.  Except as set forth in
Section 8, no party may assign any of its rights or delegate any of its duties
under this Agreement without the prior consent of the other party.  This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
and against the parties hereto and their respective successors and permitted
assigns in accordance with the terms hereof.
 
14.           Headings.  The headings in the sections and subsections of this
Agreement are inserted for convenience only and in no way alter, amend, modify,
limit or restrict the contractual obligations of the parties.
 
15.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
16.           Law Governing.  This Agreement shall be governed, construed,
applied and enforced in accordance with the internal laws of the State of New
Jersey, without regard to its conflicts of law principles.
 
17.           Effectiveness.  Notwithstanding the date of this Agreement, this
Agreement shall become effective only if, and on and as of the date on which,
the Company shall issue to the Levy Parties 5,000,000 shares of Common Stock
pursuant to the Revised Agreement.  For avoidance of doubt, if such shares of
Common Stock are not so issued this Agreement shall be null and void.
 
18.           Legend.  Each certificate Registrable Securities shall be stamped
or otherwise imprinted with a legend in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF SAID ACT. THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS MAY BE ESTABLISHED BY THE DELIVERY OF A LEGAL OPINION
REASONABLY SATISFACTORY TO THE COMPANY BY A LAW FIRM REASONABLY SATISFACTORY TO
THE COMPANY.  THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A REGISTRATION
RIGHTS AGREEMENT DATED AS OF ___________, 2012, WHICH: (A) PROHIBITS THE
TRANSFER OF THESE SECURITIES BEFORE DECEMBER 31, 2013; AND (B) OBLIGATES THE
COMPANY TO REGISTER THE RESALE OF THE SECURITIES UNDER THE SECURITIES ACT OF
1933, IN EACH CASE IN ACCORDANCE WITH THE TERMS OF SUCH REGISTRATION RIGHTS
AGREEMENT.
 








[Signature Page Follows]


 
- 14 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

 
UNIGENE LABORATORIES, INC.
                 
 
By:
     
Name:
   
Title: Chief Executive Officer
 


 
ESTATE OF JEAN LEVY
                 
 
By:
     
Name: Jay Levy, Executor
         
Address:
   
Fax Number:
   
E-mail:
 


 
THE JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP
                   
By:
     
Name:  Warren P. Levy, General Partner
          By:      
Name:  Ronald S. Levy, General Partner
   
Address:
   
Fax Number:
   
E-mail:
                      WARREN P. LEVY    
Address:
   
Fax Number:
   
E-mail:
                          RONALD S. LEVY    
Address:
   
Fax Number:
   
E-mail:
 



- 15 -